DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Karp on 2/12/2021.

The application has been amended as follows: 

1. (Currently amended) A method for installing a liquid quality system into a containment structure, wherein the liquid quality system includes a liquid quality device and at least one drag-inducing assembly, wherein the at least one drag-inducing assembly includes at least one supporting portion and at least one drag-inducing portion, wherein when the liquid quality device is installed a sump region is formed below, wherein the at least one supporting portion comprises a lower supporting portion and an upper supporting portion, and the lower supporting portion is mounted onto the sidewall of the containment structure before the upper supporting portion is mounted onto the sidewall of the containment structure, wherein the lower supporting portion includes a lower region and an upper region, and the upper supporting portion includes a lower region and an upper region, the method comprising:
mounting, at least partially in the sump region, the at least one supporting portion onto a sidewall of the containment structure, further comprising positioning the lower region of the lower supporting portion onto a base of the containment structure, and mounting the lower region of the upper supporting portion to the upper region of the lower supporting portion;
attaching the at least one drag-inducing portion to the at least one supporting portion; and
mounting the liquid quality device in the containment structure[[,]]



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The previously indicated allowable subject matter in Claim 3 has been incorporated into the independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2/12/2021